DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 1/11/2021 has been entered. The previous objection to the drawings is withdrawn in light of applicant’s amendments. The previous objection to the drawings is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 rejection is withdrawn in light of applicant’s amendments. Claims 72-77 and 94-104 are currently pending in this application. Claims 73-77 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended and newly presented claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-101 and 103-104 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 recites the limitation "the third engagement feature" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 recites the limitation "the first end of the stem" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 recites a combination of elements that are unclear with respect to applicant’s disclosure. The examiner requests that applicant provide claim mapping with regard to the elected figures in order to better clarify which combination of elements are being claimed by applicant.
Claim 103 recites the limitation "the one of the engagement feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 104 recites the limitation "the engagement feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 72, 94, and 101-104 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 6,171,342 to O’Neil et al. (O’Neil).
Regarding at least claims 72 and 102-104
O’Neil teaches a medical fastening system for a modular knee prosthesis system (abstract). O’Neil meets the limitations of a prosthesis, comprising: a first prosthesis 
Further, O’Neil meets the limitations that the first prosthesis stem component is coupled to the second prosthesis stem component by a loose, non-interference fit (col. 6, lines 28-47), wherein the one of the engagement feature comprises an opening (cavity; 48) on one of the first prosthesis stem component and the second prosthesis stem component and a tab (bolt head) configured to translate within the opening on the 
Regarding at least claim 94
O’Neil meets the limitations of a prosthesis system, comprising: a first prosthesis (femoral component), comprising: a stem (104) having a first end and a second end, the first end of the stem including a first engagement feature (110), the stem having a circular cross-sectional geometry sized and configured to be disposed in an intramedullary path formed by a reamer in a first bone such that, when implanted, the stem extends along an axis defined by the first bone; a platform (106) having a second engagement feature (outer tapered surface) located on a first side of the platform and a second (best understood as third; see 112 rejection above) engagement feature (bolt; 18) located on a second side of the platform. The second engagement feature (outer tapered surface) of the platform being complementary to the first engagement feature (110) of the stem for coupling the stem to the platform, and a first artificial joint surface (convex condyles) rotatably coupled to the platform (via bolt which is rotated into the threaded aperture; fig. 7) and including a fourth engagement feature (aperture in intercondylar portion; 48), the fourth engagement feature of the first artificial joint surface being complementary to the third engagement feature (18) of the platform for coupling the first artificial joint surface to the platform (fig. 7); and a second prosthesis (tibial component), comprising: Page 3 of 10a second artificial joint surface (concavities) configured 

    PNG
    media_image1.png
    568
    318
    media_image1.png
    Greyscale

Regarding at least claim 101
O’Neil meets the limitations of a prosthesis system, comprising: a first prosthesis (10), comprising: a stem (combination of 34, 20, and 12) having a first stem component (34) including a first external feature (24) with a first end and a second end, and a second stem component (20) including a second external feature, wherein the second stem component is configured to be coupled to the first stem component by  



rotation of the second stem component relative to the first stem component (at least when the bolt is threaded into the aperture; 32), the first end of the stem including a first engagement feature (threaded aperture), the stem having a circular cross-sectional geometry sized and configured to be disposed in an intramedullary path formed by a reamer in a first bone such that, when implanted, the stem extends along an axis defined by the first bone (fig. 1); a platform (14) having a second engagement feature (aperture) located on .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 95-100 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Neil.
Regarding at least claim 95
In re Einstein, 8 USPQ 167.
Regarding at least claims 96-100
Further, O’Neil teaches that the platform comprises a cylindrical collar (14) extending away from the stem when the platform is fixedly coupled to the stem, and wherein the cylindrical collar provides a rotational fit between the platform and the first artificial joint surface, at least prior to being pressure fitted (col. 8, lines 16-36). O’Neil also teaches that the first artificial joint surface is coupled to the platform such that the first artificial joint surface can translate in at least one direction and wherein the first artificial joint surface is coupled to the platform by a loose, non-interference fit (col. 6, lines 33-43). Further still, the fourth engagement feature (48) of the first artificial joint surface comprises a hole having a first diameter and the third engagement feature (18) of the platform comprises a tab having a second diameter, wherein the second diameter is less than the first diameter, and wherein the tab is configured to be received within the hole (fig. 7), wherein the first artificial joint surface is configured to translate in at least one of a lateral direction or an anterior-posterior direction (col. 6, lines 33-43).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774

/BRUCE E SNOW/Primary Examiner, Art Unit 3774